Name: COMMISSION REGULATION (EC) No 187/95 of 31 January 1995 fixing the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: political geography;  animal product;  trade policy
 Date Published: nan

 No L 24/72 1 . 2. 95Official Journal of the European Communities COMMISSION REGULATION (EC) No 187/95 of 31 January 1995 fixing the export refunds on poultrymeat thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (*), as last amended by Regulation (EC) No 150/95 (% are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1 068/93 0, as last amended by Regula ­ tion (EC) No 157/95 0 ; Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EEC) No 2777/75 of the Council of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regu ­ lation (EEC) No 1574/93 (2), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, Whereas Article 9 of Regulation (EEC) No 2777/75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Regulation (EEC) No 2779/75 of the Council 0, lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas it follows from applying these rules and criteria to the present situation on the market in poultrymeat that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time ; Whereas Council Regulation (EEC) No 990/93 (4) prohi ­ bits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situa ­ tions as comprehensively listed in Articles 2, 4, 5 and 7 HAS ADOPTED THIS REGULATION : Article 1 The list of products for which, when they are exported, the export refund referred to in Article 9 of Regulation (EEC) No 2777/75 is granted, and the amount of that refund shall be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 1 February 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 77. 2) OJ No L 152, 24. 6 . 1993, p. 1 . 0 OJ No L 387, 31 . 12 . 1992, p. 1 . (*) OJ No L 22, 31 . 1 . 1995, p. 1 . 0 OJ No L 108 , 1 . 5. 1993, p. 106. f8) See page 1 of this Official Journal . (3) OJ No L 282, 1 . 11 . 1975, p. 90 . 0 OJ No L 102, 28 . 4. 1993, p. 14. 1 . 2. 95 Official Journal of the European Communities No L 24/73 ANNEX to the Commission Regulation of 31 January 1995 fixing the export refunds on poultrymeat Product code Destinationof refund (') Amount of refund (2) Product code Destination of refund (') Amount of refund (2) ECU/ 1 00 units ECU/ 1 00 kg 0105 11 11 000 09 4,00 0207 39 23 900 01 8,00 10 3,00 0207 39 25 190 01 6,00 0105 11 19 000 09 4,00 0207 39 25 290 01 6,00 10 3,00 0207 39 25 390 01 6,00 0105 11 91 000 09 4,00 0207 39 31 990 01 16,00 I 10 3,00 0207 39 33 000 01 7,00 0105 11 99 000 09 4,00 0207 39 41 000 01 10,00 10 3,00 0207 39 43 000 01 ' 5,00 0105 19 10 000 01 4,00 0207 39 45 000 01 8,00 0105 19 90 000 01 3,00 0207 39 55 990 01 16,00 I 0207 39 57 000 01 10,00 I ECU/100 kg 0207 39 73 000 01 8,00 . I 0207 39 77 000 01 8,00 0207 10 15 900 01 6,00 I I 0207 41 10 990 01 16,00 0207 10 19 190 01 6,00 l 0207 41 1 1 900 02 22,00 0207 10 19 990 01 6,00 l 03 12,00 0207 10 31 000 01 7,00 I I 0207 41 41 900 01 8,00 0207 10 39 000 01 7,00 I I 0207 41 51 900 02 26,00 0207 10 51 000 01 10,00 I 03 16,00 0207 10 55 000 01 10,00 I 0207 41 71 190 02 22,00 0207 10 59 000 01 10,00 03 12,00 0207 21 10 900 04 40,00 I 0207 41 71 290 02 22,00 05 18,00 I 06 I 03 12,00 12,00 0207 21 90 190 \ I 0207 41 71 390 02 22,00 04 44,00 05 20,00 03 12,00 06 12,00 0207 4210 990 01 16,00 \ 0207 21 90 990 01 12,00 0207 42 1 1 000 01 7,00 0207 22 10 000 01 7,00 0207 42 41 000 01 10,00 0207 22 90 000 01 7,00 0207 42 51 000 01 5,00 0207 23 1 1 000 01 10,00 0207 42 59 000 0207 43 15 990 01 01 8,00 16,00 0207 23 19 000 01 10,00 0207 43 21 000 01 10,00 0207 39 1 1 990 01 16,00 0207 43 53 000 01 8,00 0207 39 13 900 01 6,00 0207 43 63 000 01 8,00 0207 39 21 900 01 8,00 1602 39 11 100 01 8,00 No L 24/74 Official Journal of the European Communities t . 2 (') The destinations are as follows : 01 All destinations except the United States of America, 02 Egypt, Ceuta and Melilla, Saudi Arabia, Kuwait, Bahrain, Qatar, Oman, the United Arab Emirates, the Republic of Yemen, Iraq, Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan, Lithuania, Estonia, Latvia, Iran, Singapore, Angola, Lebanon and Syria, 03 All destinations except the United States of America and those of 02 above, 04 Egypt, Saudi Arabia, Kuwait, Bahrain, Qatar, Oman, the United Arab Emirates, Jordan, the Republic of Yemen, Lebanon and Syria, 05 Ceuta and Melilla, Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan, Lithuania, Estonia, Latvia, Iraq, Iran, Angola and Singapore, 06 All destinations except the United States of America and those of 04 and 05 above, 09 Saudi Arabia, Kuwait, Bahrain, Oman, Qatar, the United Arab Emirates, the Republic of Yemen and Iran, 10 All destinations except the United States of America and those of 09 above. 0 Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.